Citation Nr: 1724574	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUE

Entitlement to service connection for a cervical disability, to include as secondary to service-connected lumbar strain.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from February 1997 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was before the Board in September 2014 and September 2016, at which times it was remanded for additional development.  After the issuance of a January 2017 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.

The appeal is again remanded to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).


REMAND

In the September 2016 remand, the Board directed the AOJ to obtain a supplemental opinion, specifically in regards to the aggravation of a cervical spine disability by the Veteran's service-connected lumbar strain.  

In an October 2016 opinion, a VA examiner opined that it is "not likely" that any cervical spine disability was caused or aggravated by the Veteran's service-connected lumbar strain.  In support of this opinion, the examiner provided the following explanation:

As seen in [the VA examination] dated in 2009 below, the lumbar condition is a mild strain.  And, review of medical literature ; [sic] including 'Up to Date' finds no relationship, [sic] for his cervical condition, including his mild cervical strain, to be caused or aggravated, by his mild lumbar strain condition.

The October 2016 VA examiner's opinion is conclusory.  Indeed, no rationale is provided beyond stating that reviewed medical literature did not support of positive etiological opinion.  Consequently, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided a VA examination with respect to his neck/cervical spine disability.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must then provide opinions as to the following questions: 

(a) What is nature of any current diagnosis regarding the Veteran's neck/cervical spine?

(b) Was any found neck/cervical spine disability incurred during the Veteran's active duty?  In addressing this question, the examiner must specifically consider and discuss whether the injury resulting in the Veteran's lumbar strain also resulted in any present neck/cervical spine disability.

(c) Was any present neck/cervical spine disability caused OR aggravated by the Veteran's service-connected lumbar strain?

The examiner must provide a complete rationale for all opinions expressed.  A complete rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant relevant evidence.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, re-adjudicate the claim, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

